Citation Nr: 0528979	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision and a September 2001 
decision by the RO in Baltimore, Maryland, which denied 
service connection for PTSD.

In June 2005, the veteran presented testimony at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. in accordance with DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

The veteran received a diagnosis of PTSD on VA examination in 
December 1999 and December 2003.  The diagnosis was based on 
stressors reportedly experienced during the veteran's service 
in Turkey in 1958.  The sufficiency of these stressors is 
presumed.  Cohen v. Brown, 10 Vet App 128 (1997).  The 
veteran's claim currently lacks credible supporting evidence 
for these stressors.  The RO attempted to confirm the 
veteran's stressors and, in July 2000, the U.S. Armed 
Services Center for Research of Unit Records (CRUR) responded 
that it needed more specific information regarding the 
stressors.

In a subsequent March 2003 statement from the veteran, he 
provided further detail as to his alleged in-service 
stressors.  He reported that he was assigned to Incirlik Air 
Force Base in Adana, Turkey and that his unit was 7221st Air 
Base Squadron, detachment 10-APO 289.  He stated that, in 
June 1958, he witnessed two Turkish individuals killed on the 
base by explosives they had stolen from their storage site.  
He also reiterated his contention that the base was under 
constant harassment by communist jets.  

It does not appear that CRUR was contacted again by the RO to 
confirm the reported stressors.  Therefore, the Board finds a 
remand of this case is necessary so that the RO can again 
attempt to verify the veteran's alleged stressors through 
CRUR.

The veteran testified during his video conference hearing 
that he is currently receiving treatment for PTSD at the 
Washington, DC, VA Hospital.  Thus, all available treatment 
records since February 2001 should be obtained and associated 
with the claims folder.

Accordingly, the case is REMANDED for the following:

1.  The AMC should take the necessary 
steps to obtain all records of the 
veteran's treatment for PTSD from the 
Washington, DC, VA Hospital, dated from 
February 2001 to the present.

2.  Prepare a letter asking CRUR to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  This letter 
should include a description of the 
event he witnessed in June 1958 
involving two Turkish individuals killed 
in an explosion at Incirlik Air Force 
Base in Adana, Turkey where the 7221st 
Air Base Squadron was stationed.  

3.  Provide CRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

4.  If CRUR requires further detail, that 
information should be requested from the 
veteran.  If it is not feasible to 
conduct development directed in this 
remand, that fact, and the reasons why 
the development is not feasible should be 
documented.

5.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


